UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.3 TO FORM 10-K/A x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended February 29, 2016 Or o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-196663 BAIXO RELOCATION SERVICES, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 35-2511643 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) H 190 /5 Centre Horte,
